The law requires application for writs of error to be accompanied by certified copy of conclusions of law and fact filed in the cause by the Court of Civil Appeals; but in this case, except as to one finding; that court adopted the findings of fact made by the trial court.
The only finding found in the transcript accompanying the application is the one made by the Court of Civil Appeals, and thus we are not furnished with such information as is necessary to enable us to know whether the rulings of that court are correct in reference to the matters on which the application is based.
When some or all of the conclusions of fact or law made by the trial court are adopted by a Court of Civil Appeals, without being incorporated in the opinion, and without being made up as the conclusions of that court, such conclusions, properly certified, should be sent up with the application, and in the absence of this the application ought to be dismissed.
The failure in this respect in the application was doubtlessly an inadvertence, and the applicant will be allowed ten days within which to send up a certified copy of the conclusions of law and fact filed by the district judge; and if this be not done the application will be dismissed.
Delivered April 27, 1893.